DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-28 are allowable.
Claim 16 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a particle analyzer, comprising: a flow path configured to produce a ribbon-like core stream in a flow cell, wherein the ribbon-like core stream has a largest cross-sectional dimension of at least 50 micrometers; a source of a light beam aligned with the largest cross-sectional dimension of the core stream under an angle of no more than 45 degrees, in combination with the rest of the limitations of claim 16.
Claims 17-22 are allowable because they are dependent on claim 16 or an intermediate claim.
Claim 23 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a method comprising: providing a particle analyzer comprising: a flow path configured to produce a ribbon-like core stream in a flow cell, wherein the ribbon-like core stream has a largest cross-sectional dimension of at least 50 micrometers, a source of a light beam aligned with the largest cross-sectional dimension of the core stream under an angle of no more than 45 degrees, in combination with the rest of the limitations of claim 23.
Claims 24-28 are allowable because they are dependent on claim 23 or an intermediate claim.

Matsmoto et al (U. S. Patent 5,690,895) is the closest prior art to the Applicant’s claimed invention.  However Matsmoto et al does not teach of a flow path with maximum cross-sectional dimension of 50 micrometers and a source of a light beam aligned with the largest cross-sectional dimension of the core stream under an angle of no more than 45 degrees.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886